



COURT OF APPEAL FOR ONTARIO

CITATION:  R. v. Hammond, 2017 ONCA 144

DATE: 20170216

DOCKET: C61885

Doherty, Laskin and Roberts JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

John Hammond

Appellant

Richard Litkowski, for the appellant

Mabel Lai, for the respondent

Heard:  February 16, 2017

On appeal from the conviction entered by Justice Schwarzl
    of the Ontario Court of Justice, dated January 22, 2016, and the sentence
    imposed on April 1, 2016.

APPEAL BOOK ENDORSEMENT

[1]

We see no error in the reasons.  The trial judge identified intent as
    one of the issues.  His finding that the appellant made a throat cutting
    gesture was fully supported, not only by the complainants evidence, but also
    by the appellants statement made immediately after he made the gesture.  The
    finding that the gesture was made with the requisite intent flowed inevitably
    from the finding of the nature of the gesture made by the appellant.  Even the
    appellant acknowledged that if he made the throat cutting gesture, it would
    be a threatening gesture.

[2]

The trial judge imposed a sentence of eight months, followed by 18 months
    probation.  He identified the many mitigating factors and the aggravating
    factors.  This was a serious offence.  The appellant attempted to intimidate a
    particularly vulnerable witness and he did so in the face of the court.  A
    denunciatory sentence was necessary.  The trial judge correctly identified the
    protection of the judicial process and those who participate in it as the
    paramount concern.

[3]

We cannot say that the sentence is demonstrably unfit.

[4]

The appeal is dismissed.


